Case: 1:16-cv-07648 Document #: 49-2 Filed: 01/13/20 Page 1 of 5 PageID #:341




                     EXHIBIT B
1/13/2020         Case: 1:16-cv-07648Law
                                      Document
                                         and Technology#:  49-2 Law
                                                        Initiative, Filed:
                                                                       School01/13/20      Page
                                                                              Life: Northwestern     2 ofSchool
                                                                                                 Pritzker  5 PageID
                                                                                                                of Law #:341




Law and Technology Initiative
First Thursday of each month (beginning September 5, 2019)
The Initiative operates at the intersection of law and technology, including legal-services
delivery technologies and laws and regulations governing technologies. Our vision for the
Initiative is a partnership between Pritzker School of Law, McCormick School of Engineering, and
external partners such as law firms, corporate legal departments, legal aid organizations, courts,
other legal-services providers, legal technology companies, and information providers.


As part of the Initiative, we are planning a series of engaging events. In addition to Monthly
Meetings, we plan to host training seminars, academic workshops, distinguished speakers, and
an annual conference. We will also continue to undertake research and development projects
with external partners, including in our Innovation Lab class, which was highlighted in this
Law.com article.


The Initiative Monthly Meetings will focus on:

     1. building a community of practitioners, scholars, and students;
     2. sharing information, research, and other resources within this community;
     3. gathering feedback from the practitioner community regarding their challenges, needs, and
         interests; and
     4. providing Initiative updates.



At the September 5 meeting, approximately 120 practitioners, allied professionals, law faculty
and students, and computer science faculty and students engaged in wide ranging discussion
about Law and Technology challenges. This Northwestern Engineering News article summarizes
the event.


www.law.northwestern.edu/law-school-life/events/law-and-technology/index.html                                                  1/4
1/13/2020         Case: 1:16-cv-07648Law
                                      Document
                                         and Technology#:  49-2 Law
                                                        Initiative, Filed:
                                                                       School01/13/20      Page
                                                                              Life: Northwestern     3 ofSchool
                                                                                                 Pritzker  5 PageID
                                                                                                                of Law #:341




Upcoming Events


Early Oct. 2019
We are currently accepting projects for (1) the January to April 2020 Innovation Lab and (2) the
Master of Science in Artificial Intelligence program. Please email Dan Linna
(daniel.linna@law.northwestern.edu) for required documents and other information.



December

Thursday, Dec. 5, 4-5:30pm (networking 5:30 to 6:30pm)

Monthly Meeting, talks, & networking – Topic: Case Studies: Developing Technology Tools for
Legal-Services Delivery. Please register to attend.

The use of technology to augment and automate legal-services delivery has increased
dramatically. Many organizations are using expert systems, document automation, machine
learning, natural language processing, and other technologies. During this session, several
experts will present brief case studies summarizing their experiences with these tools. Why use
these technologies? How should organizations approach the development or implementation of
legal technology tools? What must be done to complete a project successfully and maintain a
system? How should we measure success? What is the return on investment for legal
technology projects? These are some of the questions our experts will address during this
interactive session.

Speakers will include:

         Amy Clark, Illinois Legal Aid Online
         Nick Long, Reed Smith
         Jeroen Plink, Clifford Chance
         Jeff Sharer, Actuate Law
Friday, December 6 from 9:00 a.m. to 1:30 p.m. (networking 1:30 to 2:00 p.m.)


www.law.northwestern.edu/law-school-life/events/law-and-technology/index.html                                                  2/4
1/13/2020         Case: 1:16-cv-07648Law
                                      Document
                                         and Technology#:  49-2 Law
                                                        Initiative, Filed:
                                                                       School01/13/20      Page
                                                                              Life: Northwestern     4 ofSchool
                                                                                                 Pritzker  5 PageID
                                                                                                                of Law #:341
AI in the Enterprise (Legal-Services Version)


AI-enabled technologies have become common in some legal-services workflows, such as
eDiscovery and due diligence. Yet most legal-services organizations do not have a plan or
strategy for how AI technologies will transform legal-services delivery. In this session, Kris
Hammond will provide a practical framework for how these technologies can be used, the
necessary inputs, and expectations for effectiveness and value creation. Kris will take a deep
dive into specific technologies from a functional perspective. Then, Dan Linna will provide an
overview of AI usage in law today. Finally, Kris will discuss the data and talent needed to succeed
with AI technologies, and outline a roadmap for bringing AI into legal-services organizations.
Please register to secure your seat.


Agenda:


8:30 - 9:00 - Continental Breakfast
9:00 - 9:40 - Overview of the AI Ecosystem (Kris Hammond)
9:40 - 10:10 - Deeper Dive into AI Technologies from a Functional Perspective
10:10 - 10:30 - Text Analytics & Text Generation (Kris Hammond)
10:30 - 10:50 - Break
10:50 - 11:10 - Conversational Interfaces (Kris Hammond)
11:10 - 11:30 - AI in Law Today (Dan Linna)
11:30 - 12:10 - AI Team Building (Kris Hammond)
12:10 - 12:30 - Break to get Lunch (program continues over lunch)
12:30 - 12:50 - [Client-Facing AI Implementations] (Jeroen Plink, CEO of Clifford Chance Applied
Solutions)
12:50 - 1:30 - Bringing AI into the Enterprise Today and in the Future (Kris Hammond)
1:30 - 2:00 - Post Event Networking


Thank you to our event sponsor: Clifford Chance & Clifford Chance Applied Solutions




www.law.northwestern.edu/law-school-life/events/law-and-technology/index.html                                                  3/4
1/13/2020         Case: 1:16-cv-07648Law
                                      Document
                                         and Technology#:  49-2 Law
                                                        Initiative, Filed:
                                                                       School01/13/20      Page
                                                                              Life: Northwestern     5 ofSchool
                                                                                                 Pritzker  5 PageID
                                                                                                                of Law #:341




January / February
[Mini-Conference: Law and Technology topics featuring academics and practitioners] - details
TBA.



Friday, March 6, 2020
[Technology at Society’s Frontier: The Big Legal Issues], Northwestern San Francisco Campus -
details TBA.


.




www.law.northwestern.edu/law-school-life/events/law-and-technology/index.html                                                  4/4
